The offense is burglary; penalty assessed at confinement in the penitentiary for eight years.
The indictment appears regular and regularly filed. The facts before the trial court are not brought up for review. There are exceptions to the charge of the court and bills of exception asserting that there was a variance between the allegation and proof. The sufficiency of the evidence is also challenged by a special charge. There are other exceptions to the charge not necessary to describe; also exceptions to the reception of the evidence. In the absence of a statement of facts showing the evidence that was before the trial court, it is not possible for this court to determine whether the complaints made are meritorious or not. In the absence of a record showing the contrary, the presumption of regularity of the action of the trial court must prevail.
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.